Citation Nr: 1121221	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-38 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to September 1965. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 50 percent disability evaluation for PTSD and denied a TDIU.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by irritability, anxiety, depression, anger, a restricted affect, low frustration tolerance, and difficulty in adapting to stressful circumstances, but not by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

2.  The Veteran's service-connected PTSD is not so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his PTSD had increased in severity, and he was informed of the evidence necessary to substantiate a claim for a TDIU.  He was informed of the type of evidence that could be submitted to support his claims.  The October 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in November 2008.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to present personal testimony.  Therefore, the duties to notify and assist have been met.  

PTSD

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent disability evaluation.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD. Under the relevant rating criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of moderate recurrent major depressive disorder and dysthemia.    

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Further, no mental health professional has attempted to distinguish between said symptomatology.  It appears that to delineate between PTSD and the other disorders would be an impossibility. Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 50 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met.

As noted above, in order to obtain a 70 percent disability evaluation, the evidence must demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

While the Veteran reported on one occasion that he had some suicidal ideation, he indicated at that time that he did not have any intent or plan (April 2010).  Other than that incident, the Veteran has consistently denied suicidal ideation (September 2008, October 2008, February 2009, March 2009, April 2009, May 2009, September 2009, December 2009, April 2010, May 2010, June 2010, and August 2010).  Additionally, during the November 2008 VA examination, the Veteran denied a history of any suicide attempt or self harm.  Therefore, the weight of the evidence is against a finding that the Veteran has suicidal ideation. 

There is no evidence in the record of obsessional rituals which interfere with routine activities.  Furthermore, at the November 2008 VA examination, the Veteran denied ritualistic behavior.  

Likewise, the Veteran has never demonstrated intermittently illogical, obscure, or irrelevant speech during the applicable period.  His speech has consistently been observed to be fluent and spontaneous (September 2008, October 2008, February 2009, March 2009, May 2009, September 2009, December 2009, March 2010, June 2010, and August 2010), and of normal rate, rhythm, and volume (November 2008 VA examination, April 2010, and May 2010).  On one occasion in April 2009, it was noted that while he had periods of loudness, the rate and rhythm of his speech were normal during the session.  Furthermore, there is no evidence that he has ever demonstrated intermittently illogical, obscure, or irrelevant speech. 

Additionally, while the Veteran reported to the November 2008 VA examiner that he had panic attacks when he was in an enclosed space especially in elevators, there is no evidence that he has had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively as contemplated by a higher rating.  

As to impaired impulse control (such as unprovoked irritability with periods of violence), the record shows that the Veteran hit his wife in the face on one occasion in October 2008 for which he was regretful.  See e.g. November 2008 VA examination report.  There is no indication of any similar incidents, and the November 2008 VA examiner noted that aside from the incident discussed herein that the Veteran reported that he had good impulse control.  Although there is one instance when the Veteran demonstrated impaired impulse control, there is no evidence that this is an ongoing behavior or that he has periods of violence.  Therefore, the preponderance of the evidence is against a finding that the Veteran has impaired impulse control.   

There is no evidence of spatial disorientation.  The Veteran has consistently been noted to be oriented and alert, to include time, person, and place (October 2008, November 2008 VA examination, April 2010, May 2010, and July 2010).

Also, there is no evidence of neglect of personal appearance and hygiene.  The Veteran has been observed to have fairly good grooming (August 2010), fair grooming and hygiene (November 2008 VA examination), and good grooming (September 2008, October 2008, February 2009, March 2009, May 2009, September 2009, September 2009, December 2009, March 2010, May 2010, and June 2010).

As to difficulty in adapting to stressful circumstances (including work or a work-like setting), the Veteran reported at his November 2008 VA examination that he avoided crowds as he had difficulty interacting with people.  The record reflects, however, that he continued to work.  When he was working, he had difficulty being around people, felt like an outsider, had arguments with his peers and his boss, and felt tired talking to people at work.   He indicated that he could not work in close proximity with people.  Therefore, the Veteran meets this criterion. 

With respect to an inability to establish and maintain effective relationships, the November 2008 VA examination report noted that the Veteran had good interpersonal relationships with significant members of his family and neighbors.  He had a close relationship with his wife and had a good relationship with all five of his children.  He enjoyed shooting and family reunions.  On his September 2009 notice of disagreement, the Veteran stated that he "feels a bond and trust with other Vietnam veterans. The same goes for attending reunions with his family.  He feels safer around family then the general public and can let his guard down a little around family members. . .these activities fall under 'situational control environments.'"  While the Veteran has argued that his relationship with his family and fellow service members is situational, the weight of the evidence as noted herein demonstrates that he is able to establish and maintain effective relationships.   

Based on the evidence, the Board finds that the criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  While he has been shown to have difficulty in adapting to stressful circumstances, he has not demonstrated  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships to warrant a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran's PTSD symptoms include irritability, anxiety, depression, anger.  His affect has been both appropriate and restricted, and he has low frustration tolerance.  These symptoms are adequately contemplated by the current 50 percent evaluation.  

Furthermore, the Veteran does not meet the criteria for a 100 percent evaluation.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  
In fact, the evidence of record reflects that the Veteran has consistently been shown to have logical and goal directed thinking without evidence of overt or latent thought disorder (April 2010), no difficulty with thought process (February 2009), linear thought process (May 2010), logical thoughts (October 2008, February 2009, March 2009, May 2009, September 2009, December 2009, March 2010, and April 2010).  The November 2008 VA examiner observed that the Veteran's thought process was logical and goal directed, and thought content was intact.  Additionally, it has been noted that he did not have persistent delusions or hallucinations (May 2010) nor was he in persistent danger of hurting himself or others (October 2008, November 2008 VA examination, February 2009, April 2009, September 2009, December 2009, April 2010, May 2010, and August 2010).  Furthermore, he has been noted to be oriented and alert (March 2009 and July 2010), and without memory problems (November 2008 VA examination, March 2009, and April 2010).  Therefore, the Veteran would not be entitled to a 100 percent evaluation. 

Additionally, the Veteran has predominately been assigned a GAF score of 45 (June 2008, July 2008, August 2008, September 2008, October 2008, December 2008, January 2009, February 2009, March 2009, April 2009, May 2009, July 2009, August 2009, September 2009, October 2009, November 2009, December 2009, January 2010, February 2010, March 2010, and April 2010).  He has also been assigned GAF scores of 40 (September 2008, October 2008, February 2009, June 2010, and August 2010), 42 (April 2010), and 50 (March 2010 and November 2008 VA examination).  Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).   The Veteran's GAF scores are consistent with findings of moderate to severe symptoms, and are congruent with a 50 percent disability rating.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., having difficulty being around others and being irritable; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination, in VA treatment records, and in statements submitted by the Veteran.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and VA treatment reports.  Moreover, the Veteran's statements appear to be in line with that noted in the medical evidence of record, e.g. during the VA examination, the examiner noted that the Veteran had a close relationship with his family and could not work around people.  On his September 2009 notice of disagreement, the Veteran reiterated that he felt safer around his family than the general public.  However, none of the Veteran's contentions show that he meets the criteria for a rating in excess of the current 50 percent evaluation. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of his PTSD are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

In this case, the Veteran is service-connected solely for PTSD, which is evaluated as 50 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2010).

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

On his September 2009 application for TDIU, the Veteran indicated that he last worked in 2004 as a truck driver, and that he completed one year of high school.  

The November 2008 VA examiner noted that the Veteran's 30 year history as a truck driver involved being alone and having very little interaction with others, which helped him cope with some of his symptoms and he was able to maintain his job.  The Veteran retired from his job because of his back, knee, and shoulder conditions.  He then worked in an office atmosphere which involved interaction with peers and supervisors.  However, because of his PTSD symptoms, he had difficulty in various interactions and had arguments with others to the point that he could not take it anymore.  Due to these interpersonal conflicts, he retired.  The examiner noted that the Veteran was enthusiastic about working, but that he was unable to drive due to his physical problems and unable to work in an office because of irritability due to his PTSD.  The examiner concluded that the Veteran's "functional impairment is therefore solely attributable to his service connected disabilities with respect to physical and sedentary activity."

Based upon review of the evidence, the Board concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected PTSD.  While the Veteran had interpersonal conflicts in an office setting due to irritability, there is no evidence that he is unable to perform some type of substantially gainful employment specifically as a result of it.  Notably, the Veteran was able to successfully drive a truck for 30 years.  He is not able to physically perform that job due to his non-service connected physical ailments, not his sole service-connected PTSD.  The Board acknowledges the VA examiner's opinion that the Veteran's functional limitations are due to his service connected disabilities affecting both  physical and sedentary work.  However, the Veteran is not service-connected for any of his physical impairments, and the Board cannot take into consideration limitations caused by those conditions in determining his employability for extraschedular purposes.  In sum, there is no indication that the average industrial impairment from service-connected PTSD would be in excess of those contemplated by the assigned rating.  Therefore, the Board finds that the record does not demonstrate that the Veteran's service-connected PTSD is of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


